Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Feb. 03, 2021. As filed, claims 1-34 are pending are pending of which claims 1-3 are amended; claim 34 is newly added. Claims 9-22, 24-33 are withdrawn from further consideration. 
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/09/2020 and 5/05/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-8, 23 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendment. 2.The rejection of claims 1 and 23 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Wozniak  et al. Journal of Organic Chemistry (1992), 57(22), 6057-60 is withdrawn per claim amendment.
3.The rejection of claims 1 and 23 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Segall, Tetrahedron Letters (1982), 23(2), 139-42 is withdrawn per claim amendment 
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 02/03/2021 wherein the limitations in pending claims as amended now have been changed. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 23, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
defined by variables A, X (defined as -NHR, -NHOR, -NHCOR, -NHOCOR, or –OR); R (defined as  H or C1-10 hydrocarbyl) and R’ wherein a definition for R’ has not been provided in original claim 1, instead is was listed in original claim 2 as “R’ is CH3”; said original chemical  formula has been replaced with chemical formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 in which variable R’ has been replaced with variable R. As amended, variable R is present at two loci in the molecule : as terminal group instead R’ and for definition of X -and is defined as R is H or C1-10 hydrocarbyl which renders claim 1 indefinite because it has two or more plausible claim constructions. 

See, e.g., Ex Parte Miyazaki 89 U.S.P.Q.2d 1207, 2008 WL 5105055 (BPAI 2008) (holding “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”).  According to the Federal Circuit, the following purposes are served through the second paragraph of 35 U.S.C. § 112:
Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

Halliburton Energy Services, Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008). The court then stated: 
We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.

Id. at 1255.
In the instant case, the limitation ” R is H or C1-10 hydrocarbyl” wherein R is required to define variable X  (X as is -NHR, -NHOR, -NHCOR, -NHOCOR, or –OR) and also listed as terminal group instead of original variable R’ in the new chemical formula I e.g.
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
which may be interpreted as 1) variable  R required to be the same at the  two loci in the molecule (e.g. when R is H, then X is NH2 or OH and terminal H: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;  or 2) variable R can be independently selected from  H or C1-10 hydrocarbyl, e.g. for variable X is NHR, R is H and as terminal group R is C1-10 hydrocarbyl, for example  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 as required in instant claim 2 R is CH3 and X is NH2; which are two or more plausible claim constructions.
Further, since claims 2-8, 23, 34 are dependent upon claim 1 and claim 1 is indefinite, then those dependent claims are necessarily indefinite because they must be construed to incorporate by reference all the limitations of the claim to which they refer.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 23, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection (new rejection necessitated by amendment).
Specifically, as amended, the claims has been amended to replace original chemical formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
defined by variables A, X as is -NHR, -NHOR, -NHCOR, -NHOCOR, or –OR; R is  H or C1-10 hydrocarbyl and R’ wherein a definition for R’ has not been provided in original claim 1, instead is was listed in original claim 2 as “R’ is CH3”; said original chemical formula I has been replaced with chemical formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 in which variable R’ has been replaced with variable R. As amended, variable R is present at two loci in the molecule and is defined as R is H or C1-10 hydrocarbyl.
No support or basis for this limitation chemical  formula I as amended with R instead of R’ and such terminal variable as H and C1-10 hydrocarbyl can be found either in the specification or the claims as originally filed.  While the specification discloses on [0008] PgPub 

    PNG
    media_image6.png
    29
    235
    media_image6.png
    Greyscale

Formula I 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
defined by variable A, X,R’ and variable R’ 
is defined as CH3 (original claims 2 and 9) while  examples on Table 1 [0051] show compound s of formula I which correspond to formula I wherein variable R’ as methyl or ethyl, the compound of claimed chemical formula wherein terminal variable R’ (or as amended chemical formula I with variable  R) as H and C1-C10 hydrocarbyl are not described in specification. 
 
    PNG
    media_image6.png
    29
    235
    media_image6.png
    Greyscale


In Tronzo v. Biomet, 156 F.3d 1154, 1159, 47 USPQ2d 1829, 1833 (Fed. Cir. 1998), the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application where the specification taught against other species. See also In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (generic and subgeneric claims in the U.S. application were not entitled to the benefit of foreign priority where the foreign application disclosed only two of the species encompassed by the broad generic claim and the subgeneric Markush claim that encompassed 21 compounds. See MPEP 2163.05.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2)   as being anticipated by US 2939876, by Cramer, June 7, 1960 (cited in PTO-892 attached herewith).  
 Instant claim 1 pertains to a compound of formula I defined by variables A, X, R

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The ‘876 patent teach the compounds of formula III col 3 and Table of structure shown below as displayed in Registry data base which correspond to the instantly claimed compounds of formula I wherein variable A is CH3, propyl,  butyl, pentyl;  X is OR, and R is C2 hydrocarbyl.

RN   4526-20-9  CAPLUS
CN   Acetic acid, anhydride with diethyl hydrogen phosphate  (CA INDEX NAME)
  

    PNG
    media_image9.png
    174
    235
    media_image9.png
    Greyscale

RN   118019-51-5  CAPLUS
CN   Butyric acid, anhydride with (EtO)2(HO)PO (6CI)  (CA INDEX NAME)

    PNG
    media_image10.png
    174
    293
    media_image10.png
    Greyscale

RN   118634-28-9  CAPLUS
CN   Valeric acid, anhydride with (EtO)2(HO)PO (6CI)  (CA INDEX NAME)

    PNG
    media_image11.png
    174
    325
    media_image11.png
    Greyscale

RN   118768-33-5  CAPLUS
CN   Hexanoic acid, anhydride with (EtO)2(HO)PO (6CI)  (CA INDEX NAME)

    PNG
    media_image12.png
    174
    358
    media_image12.png
    Greyscale

   

Therefore the prior art meets the limitations of instant claim.
Conclusion
Claim 1-8 and 23, 34 are rejected. Claims 9-22, 24-33 are withdrawn from further consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622